UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1455



OLAKUNLE A. OJO,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration Ap-
peals. (A72-416-950)


Submitted:   December 22, 1999            Decided:   February 8, 2000


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring, Mary-
land, for Petitioner. David W. Ogden, Acting Assistant Attorney
General, Richard M. Evans, Assistant Director, Joseph F. Ciolino,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Olakunle Ajibola Ojo, a native and citizen of Nigeria, seeks

review of a final order of the Board of Immigration Appeals (Board)

denying Ojo’s claims for suspension of deportation and voluntary

departure and ordering him deported. We find that substantial evi-

dence supports the Board’s decision that Ojo is statutorily pre-

cluded from demonstrating the good moral character necessary to

sustain applications for suspension of deportation or voluntary

departure.    See 8 U.S.C.A. § 1101(f) (West 1999).    Therefore, we

deny Ojo’s petition for review.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                      PETITION DENIED




                                  2